Exhibit 10-vvv(3)

AMENDMENT NO. 1 TO THE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 1, dated as of March 3, 2003 (this "Amendment No. 1") to the
Second Amended and Restated Credit Agreement, dated as of September 6, 2002,
between MEMC Electronic Materials S.p.A., a company formed under the laws of
Italy (the "Borrower") and TPG Wafer Partners LLC, a limited liability company
formed under the laws of Delaware (the "TPG Lender") and the TPG Lender as agent
(as amended, modified or supplemented from time to time, the "Italian Credit
Agreement").

W I T N E S S E T H :

WHEREAS, pursuant to the Italian Credit Agreement, the Borrower has issued a
promissory note in the aggregate principal amount of Euro 55 million for the
benefit of the TPG Lender, with current principal balance outstanding of
approximately Euro 20 million;

WHEREAS, MEMC Electronic Materials, Inc. ("MEMC") has entered into that certain
revolving credit agreement, dated as of December 5, 2002, with the lenders party
thereto (the "Investor Lenders") and Citicorp USA, Inc. as administrative agent
and collateral agent (as amended, supplemented or otherwise modified from time
to time, the "Investor Revolving Credit Agreement"), pursuant to which the
Investor Lenders agreed to provide MEMC with a revolving credit facility in an
aggregate principal amount not to exceed U.S. $35,000,000;

WHEREAS, to induce the Investor Lenders to enter into the Investor Revolving
Credit Agreement, MEMC agreed to grant a senior subordinated security interest
in the Collateral (as defined in the Investor Revolving Credit Agreement) to
secure the MEMC's obligations (the "Investor Revolver Obligations") under the
Investor Revolving Credit Agreement pursuant to certain security documents (the
"Investor Security Documents");

WHEREAS, the Borrower and the TPG Lender wish to amend the Italian Credit
Agreement to, among other things, account for the Investor Revolver Obligations
and the security interest granted under the Investor Security Documents;

WHEREAS, pursuant to Section 9.01 of the Italian Credit Agreement, the Italian
Credit Agreement may be amended by a written agreement signed by the Required
Lenders; and

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Italian Credit Agreement, and references to
"Section" herein are to such Section in the Italian Credit Agreement, in each
case unless otherwise specified.

2. Amendments to the Italian Credit Agreement.

(a) The following definition of "Investor Revolving Credit Agreement" is hereby
added in Section 1.02:

  "Investor Revolving Credit Agreement" means the revolving credit agreement,
dated as of December 5, 2002, among MEMC, the lenders party thereto and Citicorp
USA, Inc. as administrative agent and collateral agent, as such

1 of 3



--------------------------------------------------------------------------------

  agreement may be further amended, restated, modified or supplemented at any
time and from time to time.

(b)The following definition of "Investor Revolving Credit Documentation" is
hereby added in Section 1.02:

  "Investor Revolving Credit Documentation" means, collectively, (i) the
Investor Revolving Credit Agreement, (ii) the guarantee agreement, the security
agreement, the pledge agreement and the indemnity, subrogation and contribution
agreement executed in connection with such Investor Revolving Credit Agreement
and (iii) any other security documents or other ancillary documents executed in
connection therewith, all as amended, restated, modified or supplemented at any
time and from time to time.

(c)The following definition of "Investor Revolver Obligations" is hereby added
in Section 1.02:

  "Investor Revolver Obligations" has the meaning assigned to such term in the
Investor Revolving Credit Agreement.



(d)The first proviso in Section 5.03(a) is hereby amended to read in its
entirety as follows (without any modification to the second proviso in such
Section):

 

provided that, for so long as any Reimbursement Obligations, Revolver
Obligations, Investor Revolver Obligations or MEMC Notes are outstanding, an
Italian Redemption Offer shall only be made to the extent of Net Proceeds
remaining following (i) (A) the repayment in full of such Reimbursement
Obligations or (B) to the extent that the fund guarantors of such Reimbursement
Obligations provide their consent, (ii) (A) the repayment in full of such
Revolver Obligations or (B) to the extent that the lenders of such Revolver
Obligations provide their consent, (iii) (A) the repayment in full of such
Investor Revolver Obligations or (B) to the extent that the lenders of such
Investor Revolver Obligations provide their consent and (iv) (A) the repayment
in full of such MEMC Notes or (B) to the extent that the holders of such MEMC
Notes provide their consent;



(g)Section 5.03(e) is hereby amended to insert the phrase ", the Investor
Revolving Credit Documentation" immediately after the words "the Revolving Loan
Documentation".

3.Effective Date. This Amendment No. 1 shall become effective as of the date
first written above (the "First Amendment Effective Date").

4.Reference to and Effect on the Italian Credit Agreement.

(a)On and after the First Amendment Effective Date, each reference in the
Italian Credit Agreement to "this Agreement", "hereunder", "hereof", "herein" or
words of like import referring to the Italian Credit Agreement, shall mean and
be a reference to the Italian Credit Agreement as amended by this Amendment No.
1.

(b)Except as specifically amended by this Amendment No. 1, the Italian Credit
Agreement shall remain in full force and effect and is hereby in all respects
ratified and confirmed.

(c)The execution, delivery and performance of this Amendment No. 1 shall not,
except as expressly

2 of 3



--------------------------------------------------------------------------------

provided herein, constitute a waiver or amendment of any provision of, or
operate as a waiver or amendment of any right, power or remedy of the Lenders
under the Italian Credit Agreement.

6. GOVERNING LAW. THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

MEMC ELECTRONIC MATERIALS S.P.A., as Borrower

By: Kenneth L. Young
Name: Kenneth L. Young - Director and Authorized Officer of MEMC Electronic
Materials S.p.A.    

TPG WAFER PARTNERS LLC, as Agent and as TPG Lender

By: Richard A. Ekleberry
Name: Richard A. Ekleberry
Title: Vice President

3 of 3

